Citation Nr: 0504467	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-20 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to May 8, 2001 for 
service connection for diabetes mellitus.

2.  Entitlement to service connection for depression and 
anxiety, to include as secondary to service-connected 
disability.

3.  Entitlement to a separate compensable evaluation for 
diabetic retinopathy of the right eye.

4.  Entitlement to an effective date prior to May 8, 2001 for 
service connection for peripheral neuropathy of the left 
lower extremity.

5.  Entitlement to an effective date prior to May 8, 2001 for 
service connection for peripheral neuropathy of the right 
lower extremity.

6.  Entitlement to an effective date prior to February 25, 
2002 for service connection for renal disease with coronary 
artery disease, congestive heart failure and hypertension.

7.  Entitlement to an effective date prior to February 25, 
2002 for service connection for sexual dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from December 2001 and October 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana. 

In a statement dated and received in February 2002, the 
veteran claimed service connection for liver disability as 
secondary to service-connected diabetes mellitus.  The record 
does not reflect RO adjudication of this claim to date, and 
as such, it is not for appellate consideration by the Board.  
The issue is referred to the RO for appropriate action.

In February 2002, the veteran additionally claimed 
entitlement to an increased rating for diabetes mellitus, in 
addition to his secondary service connection claims.  This 
issue was adjudicated in October 2002.  No appeal was taken 
therefrom.  As such, it is not before the Board for appellate 
consideration.

Inasmuch as the veteran has been awarded a 100 percent rating 
for coronary artery disease with hypertension, his claim for 
a total rating for compensation purposes based on individual 
unemployability is rendered moot.

The issues of entitlement to service connection for 
depression and anxiety as secondary to service-connected 
disability, as well as entitlement to an effective date prior 
to May 8, 2001 for service connection for peripheral 
neuropathy of the left lower extremity, entitlement to an 
effective date prior to May 8, 2001 for service connection 
for peripheral neuropathy of the right lower extremity, 
entitlement to an effective date prior to February 25, 2002 
for service connection for renal disease with coronary artery 
disease, congestive heart failure and hypertension, and 
entitlement to an effective date prior to February 25, 2002  
for service connection for sexual dysfunction, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for diabetes mellitus was 
not received prior to May 8, 2001.

2.  The veteran has active background diabetic retinopathy of 
the right eye.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to 
May 8, 2001 for the grant of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).

2.  The criteria for a separate 10 percent rating for 
diabetic retinopathy have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.84a, diagnostic codes 6006, 6079 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

In this case, the Board notes that the claim for entitlement 
to a separate compensable rating for diabetic retinopathy, 
arises from a notice of disagreement as to the initial RO 
determination which granted service-connection for diabetic 
retinopathy in October 2002.  Accordingly, this issue 
represents a "downstream" issues as referenced in 
VAOPGCPREC 8-2003 (December 22, 2003), a precedent opinion of 
VA's General Counsel that is binding on the Board (see 38 
U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004)).  
The opinion states that if, in response to notice of its 
decision on a claim for which VA has already given the 38 
U.S.C. § 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  With 
regard to the instant case, the Board finds that adequate 38 
U.S.C. § 5103(a) notice was provided as to the original claim 
for service connection for diabetic retinopathy in March 
2002, and as such, the claim for a separate compensable 
rating currently on appeal falls within the exception for the 
applicability of 38 U.S.C.A. § 5103(a).  

The Board notes that the claim for entitlement to an earlier 
effective date for the grant of service connection for 
diabetes mellitus also arises from a notice of disagreement 
as to an initial RO determination which granted service-
connection for diabetes mellitus in December 2001.  However, 
as VCAA notice was not issued as to the issue of service 
connection for diabetes mellitus, the claim for an earlier 
effective date for the grant of service connection for 
diabetes mellitus does not fall within the exception for the 
applicability of 38 U.S.C.A. § 5103 as outlined in VAOPGCPREC 
08-2003.  A VCAA notice letter issued in June 2004 apprised 
the appellant of the information and evidence necessary to 
substantiate his claim for an effective date prior to May 8, 
2001 for service connection for diabetes mellitus, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for an earlier effective 
date for the grant of service connection for diabetes 
mellitus was initially adjudicated prior to the provision of 
VCAA notice in June 2004.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the Board notes that, in 
this case, it is not the factual evidence that is dispositive 
of the appeal for an earlier effective date, but rather the 
interpretation and application of the governing statute.  
Consequently, additional development with regard to VA's duty 
to assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

I.  Earlier Effective Date

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).  Benefits are generally awarded based on 
the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400 (2004).  The effective date of a grant of disability 
compensation based on a grant of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) .

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added a new 
section (§ 1116) to title 38 of the United States Code 
establishing a scientific-evidence review process for the 
establishment of presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents.  See 38 U.S.C.A. § 1116 (West 2002).  Pursuant to 38 
U.S.C.A. § 1116, VA, in 2000, requested that the National 
Academy of Science (NAS) assess whether there was a 
connection between exposure to Agent Orange and the 
subsequent development of Type II diabetes.  After the NAS 
issued its report concluding that such connection appeared to 
exist, VA in May 2001 published notice of a final rule in the 
Federal Register amending 38 C.F.R. § 3.309(e) to allow 
presumptive service connection for Type II diabetes with an 
effective date of July 9, 2001.  See 66 Fed. Reg. 23,166-69 
(May 8, 2001).

Later, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decided a case in which there was a 
challenge to the July 9, 2001, effective date of the 
amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type 2 diabetes.  In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date is May 8, 2001.

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation.  Under those provisions, awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption.

VA has, however, been engaged for many years in litigation 
regarding compensation for Vietnam veterans exposed to Agent 
Orange.  See Nehmer v. United States Veterans Admin., 712 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United 
States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) 
(Nehmer II).  District court orders in the Nehmer litigation 
have created an exception to the generally applicable rules 
in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, and in 
pertinent part provide that for claims filed after May 3, 
1989, if benefits are granted, the effective date of the 
benefit would be the date VA received the claim or the date 
disability arose or death occurred, which ever was later.  
Under these orders, the rules governing the effective date of 
compensation awards based on Type II diabetes presumptively 
due to herbicide exposure are the same as rules for other 
presumptive herbicide conditions.  See 68 Fed. Reg. 50,906-72 
(Aug. 25, 2003).

The veteran's discharge from service was in June 1968.  
Private medical records dated in January 1994 indicate that 
the veteran had diabetes.  On May 9, 2004, the RO received a 
claim for VA pension benefits, on a VA Form 21-526, Veteran's 
Application for Compensation and/or Pension.  On this form 
the veteran indicated that this claim was based on his heart 
condition.  In February 2000, the veteran submitted another 
VA Form 21-526.  On this claim the veteran requested service 
connection for a skin rash and for back strain.  By rating 
action in December 2001, the RO granted service connection 
for diabetes mellitus, effective from July 9, 2001.  By 
rating action in June 2003, the RO granted an earlier 
effective date of May 8, 2001. 

The veteran contends that he should be awarded an effective 
date for service connection for his diabetes mellitus back to 
May 9, 1994.  He maintains that his claim for VA pension 
benefits was received on that date and that he had diabetes 
at that time. 

The veteran's representative argues that the December 2001 
rating action which granted the veteran service connection 
for diabetes mellitus stemmed from a claim for service 
connection received from the veteran on February 11, 2000.  
He asserts that the veteran is therefore at least entitled to 
a February 11, 2000 effective date.

The Board notes that the May 9, 1994 claim for pension 
benefits makes no reference to diabetes mellitus.  The Board 
further notes that the February 11, 2000 claim for 
compensation benefits also makes no reference to diabetes 
mellitus.  A review of the record reveals that the December 
2001 rating decision granted the veteran service connection 
for diabetes mellitus, even though no claim for such had been 
received, based on the evidence then of record. 

The law provides that when a veteran does not file a claim 
for service connection within one year after separation from 
service, the effective date is the date of receipt of the 
original claim, or the date that entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  In 
this case, the veteran did not submit a claim for service 
connection for diabetes mellitus prior to the May 8, 2001 
effective date.  Accordingly, the earliest effective date for 
service connection for diabetes may not be before this date.  
Therefore, the veteran's claim for an effective date prior to 
May 8, 2001 for service connection for diabetes must be 
denied.  The application of the law to the facts is 
dispositive in this case.  Where, as here, there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

II.  Claim for a Separate Compensable Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings, except as reported below.  

The October 2002 rating decision appealed was the initial 
rating granting service connection for diabetic retinopathy.  
Therefore, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913, Note (1) (2004).

VA medical records dated in November 2001 reveal that the 
veteran had diabetes mellitus II without complications, 
presbyopia, myopia, or irregular astigmatism.  Vision with 
corrective lenses was 20/20 in the right eye and 20/25 in the 
left eye.

On VA examination in May 2002, the veteran was noted to have 
20/20 vision with corrective lenses in both eyes.  The 
assessment included right eye background diabetic 
retinopathy.

In July 2003, the veteran's representative submitted a copy 
of a page from a medical treatise.  It noted that background 
retinopathy is characterized by increased capillary 
permeability, microaneurysms, hemorrhages, exudates, and 
edema.  

Diabetic retinopathy may be rated by analogy to retinitis 
under Diagnostic Code 6006.  See 38 C.F.R. § 4.20.  Chronic 
retinitis is evaluated from 10 percent to 100 percent on the 
basis of resulting impairment of visual acuity or visual 
field loss, pain, rest requirements, or episodic incapacity.  
An additional 10 percent is combined during the continuance 
of active pathology.  The minimum evaluation during active 
pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6006.

Corrected visual acuity of 20/40 (6/12) in one eye warrants a 
noncompensable evaluation when corrected visual acuity in the 
other eye is also 20/40 (6/12). Corrected visual acuity of 
20/50 (6/15) in one eye warrants a 10 percent evaluation when 
corrected visual acuity in the other eye is 20/40 (6/12).  38 
C.F.R. § 4.84a, Diagnostic Code 6079.  The best distant 
vision obtainable after best correction by glasses is the 
basis of rating visual acuity.  38 C.F.R. § 4.75 (2004).

Since the May 2002 VA eye examination indicated that the 
veteran had current background diabetic retinopathy, the 
Board finds that this condition is active and thus the 
veteran is by analogy entitled to a separate compensable 
rating for background diabetic retinopathy of the right eye.  
The veteran meets the requirement for the minimum evaluation 
of 10 percent for active pathology.  38 C.F.R. § 4.84a, 
Diagnostic Code 6006.

The medical evidence indicates that the veteran's corrected 
visual acuity in each eye is 20/25 or better.  He does not 
meet the criteria for a compensable rating under the criteria 
for loss of visual acuity.  He has also not been shown to 
have any loss of visual fields.  Accordingly, he is not 
entitled to a rating in excess of 10 percent for diabetic 
retinopathy of the right eye.

The medical evidence supports a separate 10 percent, and no 
higher, rating for diabetic retinopathy of the right eye.


ORDER

An effective date prior to May 8, 2001 for service connection 
for diabetes mellitus is denied.

A separate 10 percent rating for diabetic retinopathy of the 
right is granted, subject to the law and regulations 
governing the award of monetary benefits.


REMAND

The veteran seeks service connection for depression and 
anxiety.  He maintains that these disabilities are caused by 
his service-connected disabilities.  The veteran is totally 
disabled due to his service-connected cardiac disability.  He 
is also significantly disabled due to his service-connected 
diabetes mellitus disability.  Private medical records show 
that he was diagnosed with anxiety in April 1994.  On VA 
examination in April 2002, the veteran received a diagnosis 
of depressive disorder.  The VA examiner stated that the 
veteran's depression was not caused by diabetes.  
Subsequently, by rating action in October 2002, service 
connection was granted for additional disabilities.  The 
Board notes that the veteran's representative has requested 
that the veteran be provided a new VA examination, with a 
medical opinion as to whether or not the veteran's 
psychiatric disability is related to any of the veteran's 
service-connected disabilities.

The Board notes that the medical evidence does not show 
complaints of anxiety or depression prior to the veteran's 
development of significant heart disease.  The medical 
evidence also indicates that the veteran has complained of 
memory problems, which have been attributed to the veteran's 
service-connected cardiac disability.  The Board is of the 
opinion that the April 2002 VA psychiatric examination was 
inadequate for determining the veteran's claim.  The veteran 
should be provided a VA examination which takes into 
consideration all of the veteran's service-connected 
disabilities, and which provides an opinion as to whether 
there is any connection between his service-connected 
disabilities and his claimed anxiety and depression.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
veteran has not received adequate VCAA notice with respect 
to his claim for service connection for depression and 
anxiety, to include as secondary to service-connected 
disability.  He has not received adequate notice of the 
information and evidence necessary to substantiate this 
claim, or notice of which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA. 

Additionally, by a rating decision dated in October 2002, 
service connection was granted for peripheral neuropathy of 
the left and right lower extremities, and for renal disease 
with coronary artery disease, congestive heart failure and 
hypertension.  In a statement received on October 31, 2002, 
the veteran disagreed with the effective date assigned for 
these disabilities service-connected as secondary to diabetes 
mellitus.  A statement of the case has not been issued in 
this regard.  Where a statement of the case has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Further, 
while a June 2003 rating decision adjudicated the issue of 
entitlement to an effective date earlier than May 8, 2001 for 
peripheral neuropathy of the right and left lower 
extremities, no further adjudication was made as to the 
February 25, 2002 effective date assigned for service 
connection for coronary artery disease and sexual 
dysfunction.  

Accordingly, this case is remanded for the following:

1.  The RO should send the veteran VCAA 
notice in accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2004), and any other applicable 
legal precedent, with regard to the claim 
for secondary service connection for 
depression and anxiety, and his claims 
for an earlier effective dated for 
service connection for peripheral 
neuropathy of the left and right lower 
extremities, and for renal disease with 
coronary artery disease, congestive heart 
failure and hypertension.  This must 
include informing the appellant of the 
information and evidence necessary to 
substantiate each claim, notice of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA; and 
notice that he should provide any 
evidence in his possession that pertains 
to each claim.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for anxiety or 
depression.  The RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request.

3.  Upon completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination to determine the 
nature and extent of any psychiatric 
disability present.  The claims file 
should be provided to the examiner for 
review prior to the examination.  All 
indicated tests and studies should be 
performed.  The examiner should express 
an opinion as to whether it is at least 
as likely as not that any psychiatric 
disability present is related to service, 
or to the service-connected disabilities, 
including cardiac disease, diabetes 
mellitus, peripheral neuropathy and 
sexual dysfunction.  The examiner should 
also express an opinion as to whether it 
is at least as likely as not that any 
psychiatric disability found is 
aggravated by the veteran's service-
connected disabilities.  Reasons and 
bases for all opinions expressed should 
be provided.  

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, if it does not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claim of 
entitlement to secondary service 
connection for depression and anxiety.  
The RO must consider whether the veteran 
has depression and anxiety that is caused 
by, or aggravated by, the veteran's 
service-connected disabilities.  See 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The RO must also adjudicate the 
claims of entitlement to an effective 
date prior to February 25, 2002 for 
service connection for renal disease with 
coronary artery disease, congestive heart 
failure and hypertension, and entitlement 
to an effective date prior to February 
25, 2002 for service connection for 
sexual dysfunction.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction or if a timely 
notice of disagreement is received with 
respect to any other matter, the veteran 
and his representative should be provided 
a supplemental statement of the case on 
all issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The veteran and his 
representative should be reminded that 
submission of a timely substantive appeal 
is required to complete an appeal as to 
the earlier effective date claims. 

6.  The veteran and his representative 
should be issued a statement of the case 
as to the June 2003 RO adjudication of 
the issues of (1) entitlement to an 
effective date prior to May 8, 2001 for 
service connection for peripheral 
neuropathy of the left lower extremity, 
and (2) entitlement to an effective date 
prior to May 8, 2001 for service 
connection for peripheral neuropathy of 
the right lower extremity.  The veteran 
and his representative should be apprised 
of the need to timely submit a 
substantive appeal in order to complete 
an appeal of the issues.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, as appropriate.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


